           Case 1:20-cv-10844-PAC Document 17 Filed 01/19/21 Page 1 of 1



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




January 19, 2021                                                                                        David A. Munkittrick
                                                                                                        Senior Counsel
Via ECF                                                                                                 d +1.212.969.3226
                                                                                                        f 212.969.2900
Hon. Paul Austin Crotty                                                                                 dmunkittrick@proskauer.com
Daniel Patrick Moynihan United States Courthouse                                                        www.proskauer.com
500 Pearl Street
New York, NY 10007

                    Re:         Watch Tower Bible and Tract Society of Pennsylvania v. BMG Rights
                                Management (US) LLC et al, 20-cv-10844 (PAC)

Dear Judge Crotty,

        Proskauer Rose represents defendants BMG Rights Management (US) LLC (“BMG US”)

and BMG Rights Management (UK) Limited (“BMG UK”) (together, “BMG”). We write to

respectfully request a 60-day extension to the time for BMG to respond to the Complaint. The

original deadline is January 19, 2021, and the requested extension is to March 22, 2021. The

parties are engaged in ongoing good-faith settlement discussions, and extending the deadline to

respond to the Complaint will allow the parties to focus on settlement efforts.

        Plaintiff consents to this request; it is the first such request; and it does not impact any other

scheduled date.

        BMG makes this request without waiver of and specifically preserving BMG’s right to

assert any and all defenses in this matter, including but not limited to lack of personal jurisdiction

and other jurisdictional defenses.


                                                                    Respectfully submitted,

                                                                    /s/ David A. Munkittrick

                                                                    David A. Munkittrick

cc: All counsel (via ECF)



      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
